Case: 2:19-cv-04441-MHW-EPD Doc #: 13 Filed: 12/17/19 Page: 1 of 1 PAGEID #: 58




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

  THOMAS ROEHLIG, et al.,                                 Case No. 2:19-cv-04441

                 Plaintifis,                              Judge Michael H. Watson

  V.                                                      Chief Magistrate Judge Elizabeth P.
                                                          Deavers
  THE OHIO STATE UNIVERSITY,

                 Defendant.


         ORDER GRANTING DEFENDANT THE OHIO STATE UNIVERSITY'S
       UNOPPOSED MOTION TO EXTEND DEADLINE TO MOVE, ANSWER, OR
            OTHERWISE PLEAD TO COMPLAINT PENDING MEDIATION


         Upon review of defendant The Ohio State University's Unopposed Motion To Extend

 Deadline To Move, Answer, Or Otherwise Plead To Complaint Pending Mediation, Doc. 12, for

 good cause shown, IT IS HEREBY ORDERED THAT the deadline to move, answer, or

 otherwise plead to the complaint in the above-captioned action is hereby extended during the

 pendency of mediation, until such time as the parties have concluded their mediation efforts and

 the Court has set a deadline for Ohio State to respond to the complaint.

         IT IS SO ORDERED.



 Dated
                                      ELIZkBETH P /DEAVERIS, MA^GISTRATfe JUDGE
                                      UNITED STAT               TRICT COURT
